        Case 3:20-cv-08111-VC Document 20 Filed 12/29/20 Page 1 of 4



 1   JOHN A. MAVROS, SBN 257673
     E-Mail jmavros@fisherphillips.com
 2   BRET MARTIN, SBN 304658
     E-Mail bmartin@fisherphillips.com
 3   FISHER & PHILLIPS LLP
     2050 Main Street, Suite 1000
 4   Irvine, California 92614
     Telephone: (949) 851-2424
 5   Facsimile: (949) 851-0152

 6   Attorneys for Defendants,
     GRAND PRIX SAN JOSE LLC; ISLAND HOSPITALITY MANAGEMENT, LLC
 7

 8                             UNITED STATES DISTRICT COURT

 9                          NORTHERN DISTRICT OF CALIFORNIA

10

11   SAMUEL LOVE,                            Case No: 3:20-cv-08111-VC

12                       Plaintiff,
                                             [PROPOSED] ORDER APPROVING
13           v.                              STIPULATION TO SET ASIDE
                                             PLAINTIFF’S REQUEST FOR ENTRY OF
14   GRAND PRIX SAN JOSE LLC, a              DEFAULT AS TO DEFENDANTS
     Delaware Limited Liability Company;
15   ISLAND HOSPITALITY
     MANAGEMENT, LLC, a Delaware             Complaint Filed: November 17, 2020
16   Limited Liability Company,              Trial Date:      None Set

17                       Defendants.

18

19

20

21

22

23

24

25

26

27

28
                                              1
      [PROPOSED] ORDER APPROVING STIPULATION TO SET ASIDE REQUEST FOR ENTRY OF DEFAULT

     FP 39454511.1
        Case 3:20-cv-08111-VC Document 20 Filed 12/29/20 Page 2 of 4



 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                          NORTHERN DISTRICT OF CALIFORNIA

10

11   SAMUEL LOVE,                            Case No: 3:20-cv-08111-VC

12                       Plaintiff,
                                             [PROPOSED] ORDER APPROVING
13           v.                              STIPULATION TO SET ASIDE
                                             PLAINTIFF’S REQUEST FOR ENTRY OF
14   GRAND PRIX SAN JOSE LLC, a              DEFAULT AS TO DEFENDANTS
     Delaware Limited Liability Company;
15   ISLAND HOSPITALITY
     MANAGEMENT, LLC, a Delaware             Complaint Filed: November 17, 2020
16   Limited Liability Company,              Trial Date:      None Set

17                       Defendants.

18

19

20

21

22

23

24

25

26

27

28
                                              2
      [PROPOSED] ORDER APPROVING STIPULATION TO SET ASIDE REQUEST FOR ENTRY OF DEFAULT

     FP 39454511.1
Case 3:20-cv-08111-VC Document 20 Filed 12/29/20 Page 3 of 4
         Case 3:20-cv-08111-VC Document 20 Filed 12/29/20 Page 4 of 4



 1                                       CERTIFICATE OF SERVICE

 2           I, the undersigned, am employed in the County of Orange, State of California. I am over
     the age of 18 and not a party to the within action; am employed with the law offices of Fisher &
 3   Phillips LLP and my business address is 2050 Main Street, Suite 1000, Irvine, California 92614.

 4           On December 28, 2020 I served the foregoing document entitled [PROPOSED] ORDER
     APPROVING STIPULATION TO SET ASIDE PLAINTIFF’S REQUEST FOR ENTRY
 5   OF DEFAULT AS TO DEFENDANTS on all the appearing and/or interested parties in this
     action by placing  the original    a true copy thereof enclosed in sealed envelope(s) addressed
 6   as follows:

 7
      David S. Ratner                                    Attorneys for Plaintiff,
 8    Faythe Gutierrez                                   SAMUEL LOVE
      POTTER HANDY LLP
 9    8033 Linda Vista Road, Suite 200                   T: (858) 375-7385
      San Diego, CA 92111                                E: davidr@potterhandy.com
10                                                       E: faytheg@potterhandy.com

11          [by MAIL] - I am readily familiar with the firm's practice of collection and processing
             correspondence for mailing. Under that practice it would be deposited with the U.S.
12           Postal Service on that same day with postage thereon fully prepaid at Irvine, California
             in the ordinary course of business. I am aware that on motion of the party served, service
13           is presumed invalid if postage cancellation date or postage meter date is more than one
             day after date of deposit for mailing this affidavit.
14
            [by ELECTRONIC SUBMISSION] - I served the above listed document(s) described
15           via the United States District Court’s Electronic Filing Program on the designated
             recipients via electronic transmission through the CM/ECF system on the Court’s
16           website. The Court’s CM/ECF system will generate a Notice of Electronic Filing (NEF)
             to the filing party, the assigned judge, and any registered users in the case. The NEF will
17           constitute service of the document(s). Registration as a CM/ECF user constitutes consent
             to electronic service through the court’s transmission facilities.
18
            [by PERSONAL SERVICE] - I caused to be delivered by messenger such envelope(s)
19           by hand to the office of the addressee(s). Such messenger is over the age of eighteen
             years and not a party to the within action and employed with ASAP Legal Solution
20           Attorney Services LLC, whose business address is 404 W. 4th Street, Suite B, Santa Ana,
             CA 92701.
21
             I declare that I am employed in the office of a member of the bar of this Court at whose
22   direction the service was made.
23
             Executed December 28, 2020 at Irvine, California.
24
                     Katherine Ramirez             By:                /s/ Katherine Ramirez
25                        Print Name                                           Signature

26

27

28

                                                     4
                                           CERTIFICATE OF SERVICE
     FP 39454511.1
